Title: “Fair play,” 1 June 1803
From: Jefferson, Thomas
To: 


            
             Federalism returning to reason, tho not to good manners. no matter. decency will come in turn, when outrages on it are found to reflect only on those who commit them.
             The symptom of returning reason to those pitiable maniacs is the following paragraph in the N. York Evening post of May 24. where, speaking of the removal of mr Rogers the naval officer, a revolutionary tory, an Englishman & not even a citizen, till the expectation of office suggested to him the expediency of becoming one; & of the appointment of mr Osgood, a member of the Old Congress & President of it’s board of treasury, & Postmaster general under the administration of Genl Washington, mr Coleman says ‘the democrats have not long since had the impudence & contempt of truth to declare, that, notwithstanding the removals, the federalists hold still a greater number of offices than they do themselves. in answer to which we have sometimes replied that, in point of value there was no comparison, & that every office of any value, in this city at least, if not in the US. except one, had been transferred to the Jeffersonian sect, & that one is now gone.’ and then he goes on with his usual scurrilities against the chief magistrate of his country, which shall not be here repeated; and with references to the President’s reply to the New Haven remonstrance.   I remember that in that reply it was asked ‘Whether it is political intolerance for the majority to claim a proportionate share in the direction of the public affairs? and, if a due participation of office is a matter of right, how it is to be obtained but by some removals, when nearly the whole offices of the US. are monopolised by a particular political sect?’ the reasonableness of this claim to a due proportion of office was felt by every candid man at the first blush. but it did not accord with the feelings of federalists. nothing but a continuance in their monopoly of office could satisfy them: and, on the removal of the first individual, the whole band opened on the violation of their sanctuary of office, as if a general sweep had been made of every federalist within it’s pale. after much uproar however repeated on every single removal, not finding in the President that want of nerve which with atheism, hypocrisy, malice &c &c &c they have so liberally lent him, but that, on the contrary, regardless of their barking, he proceeded steadily towards his object of restoring to the excluded republicans some participation in office; they find it expedient to lower their tone a little. they can now bear to talk themselves of an equal number, instead of a monopoly, of offices. this is well, as a first symptom; & we hope, in the progress of convalescence, they will become able to bear the idea of a due proportion. on this ground we are ready to compromise with them: and I ask what is their due proportion? I suppose the relative numbers of the two parties will be thought to fix it; & that, judging from the elections, we over-rate the federalists at one third or fourth of the whole mass of our citizens. in a few states, say New Hampsh. Massachus. & Connecticut, they have a greater proportion; but in the others much less. by mr Coleman’s expression ‘that every office in this city [New York] is transferred to the Jeffersonian sect,’ it seems expected that the distribution of office, in every town & county taken by itself, is to be in proportion to it’s party division. this is impossible. it is questionable whether the scale of proportion can ever be known & preserved in individual states, and whether we must not be contented with considering all the states as forming a single mass. I am not qualified to say, taking the state of New York by itself, how it’s parties are proportioned either in numbers or offices. but I think it probable that, if mr Coleman will extend his views beyond the limits of the city, thro’ the whole state, he will find his brethren possessing much more than their due share of office. I invite him to this examination, & doubt not the republicans of New York will attend to his statements, & correct them if erroneous. confining myself to my own state, that I may speak only of what I know, I can assure mr Coleman we are far below our just proportion. the Roll of offices published by Congress at their session before the last, informs me that in the revenue department alone of Massachusets, there are 183. officers; of whom 33. are appointed by the President. of these he has removed 7. either on the principle of participation, or because they were active, bitter and indecent opposers of the existing legislature & Executive. I will name them that I may be corrected if I am wrong, not meaning wilfully to mistate any thing. they were, Lee of Penobscot, Head of Waldoboro’, Tuck & Whittermore of Gloucester, Tyng of Newburyport, Fosdyck of Portland, & Pickman of Salem. there have been two or three other removals in this state, but we have understood they were for misconduct. in Boston alone are about 30 revenue officers, dependant on the collector, who, with the Naval officer, surveyor & revenue inspectors, recieve under the general government between 40. & 50,000 D. a year the whole weight of whose numbers, patronage & connections is actively exerted in opposition to that government, & renders the issue of the Boston election always doubtful; when, if shifted into the scale which is in support of the government, there would no longer be any question, and Boston, one of the great cities of the US. would arrange herself, at her proper post, under the banners of the union. and at the head of this massive phalanx is a character, otherwise respectable & meritorious; but certainly not so when leading processions & joining in dinners, where toasts the most insulting and outrageous against the president personally & other constituted authorities, & calculated to excite seditious combinations against the authority of the Union, are drank with riotous acclamations within, & announced with the roar of cannon without. if mr Coleman counts the continuance of this gentleman in office among the proofs of the intolerance of the President, I can furnish him more such.   In the judiciary department we had imagined that, the judges being federal, republican attornies & marshals would be appointed to mollify in the execution what is rigorously decreed; & that republicans might find in our courts some of that protection which flows from fellow-feeling, while their opponents enjoy that which the laws are made to pronounce. in some of the states this has been done. but here I see mr Bradford still holding the office of marshal, to execute federally what the judges shall federally decree: an office too of great patronage & influence in this state, & acting with all it’s dependencies heavily in our elections. while in the expressions of my opinion I yield sincere respect to the authorities of my country, due to their own worth, as well as to the will of the nation establishing them, yet I am free to declare my opinion, that they are wrong in retaining this person in office. I respect his private character; but his political bias unfits him for qualifying that of the court.   In the postoffices of Massachusets are about 200 officers. I know not how many may have been removed by the Postmaster Genl. but judging by the sound in the federal papers, which is never below truth, I should conjecture a very small proportion indeed. it should be observed too that these offices are solely within the gift & removal of the Post Mast. Genl. the President & Senate having nothing to do with them.
             Hitherto I have spoken of the federalists as if they were a homogeneous body. but this is not the truth. under that name lurks the heretical sect of monarchists. afraid to wear their own name, they creep under the mantle of federalism, & the federalists, like sheep, permit the fox to take shelter among them, when pursued by the dogs. these men have no right to office. if a monarchist be in office any where, & it be known to the President, the oath he has taken to support the constitution, imperiously requires the instantaneous dismission of such officer; & I should hold the President highly criminal if he permitted such to remain. to appoint a monarchist to conduct the affairs of a republic, is like appointing an Atheist to the priesthood. but as to the real federalists, I take them to my bosom as brothers: I view them as honest men, friends to the present constitution. our difference has been about measures only, which now having past away, should no longer divide us. it was, how we should treat France for the injuries offered us? they thought the occasion called for armies & navies, that we should burthen ourselves with taxes, & our posterity with debts at exorbitant interest: that we should pass alien & sedition laws, punishing men with exile without trial by jury, & usurping the regulation of the press, exclusively belonging to the state governments. we thought some of these measures inexpedient, others unconstitutional. they however were the majority, they carried their opinions into effect, & we submitted. the measures themselves are now done with, except the debts contracted, which we are honestly proceeding to pay off. why then should we longer be opposed to each other? I confess myself of opinion that this portion of our fellow-citizens should have a just participation of office, and am far from concurring with those who advocate a general sweep, without discriminating between federalist & monarchist. should not these recollect their own complaints against the late administration for proscribing them from all public trust? and shall we now be so inconsistent as to act ourselves on the very principle we then so highly condemned? to countenance the anti-social doctrine that a minority has no rights? never let us do wrong, because our opponents did so. let us, rather, by doing right, shew them what they ought to have done, & establish into a rule the dictates of reason & conscience, rather than of the angry passions. if the federalists will amalgamate with us on these terms, let us recieve them, and once more unite our country into one mass. but, as they seem to hold off with a remarkeable repugnance, I agree that in the mean time both justice & safety require a due proportion of office in republican hands. whether it is best to effect this by a single stroke, or to await the operation of deaths, resignations, & removals for delinquency, for virulent opposition, & for monarchism, I am not satisfied: but am willing to leave it to the constitutional authorities, who, tho’ they proceed slower than I had expected, yet are probably better judges than I am of the comparative merits of the two methods. the course they seem to have preferred tends more perhaps to allay the passions which so unpleasantly divide & disquiet us: & trusted, as they are, with the care of the public happiness, they are bound so to modify jarring principles as to effect that happiness as far as the state of things will admit. this seems too to be a fair ground of compromise between the extremes of opinion, even among republicans, some of whom think there should be a general removal, & others none at all. the latter opinion, I am told, is much entertained in the Southern states. Still I think it will be useful to go into the examination of the question which party holds an over-proportion of office? and I therefore again invite mr Coleman to take the field for the state of New York, not doubting but some champion there will enter the lists for the opposite interest. in my own state the fact is too obvious that I believe no federalist here will undertake to question it. should such an one however appear, he will certainly find persons able & ready to confront him with facts.
            
              Fair play
            
          